—Judgment, Supreme Court, New York County (Renee White, J.), rendered July 11, 1994, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s challenge for cause to a potential juror was properly denied. While the potential juror’s assurances of impartiality were cautiously phrased, she never gave any indication of actual bias (see, People v Blyden, 55 NY2d 73, 74-75). Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.